Citation Nr: 0011612	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a hearing loss.

5.  Entitlement to an evaluation in excess of 20 percent for 
right knee chondromalacia, on appeal from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from March 1995 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran has not presented medical evidence of a 
chronic sinus condition in service and no medical evidence of 
a current chronic sinus condition.  His claim of entitlement 
to service connection is not plausible.  

2.  The veteran does not have a current diagnosis of a 
chronic headache condition, nor has he presented any medical 
evidence of a connection between any current complaints of 
headache and symptoms of headache during service.  His claim 
of entitlement to service connection is not plausible.  

3.  The veteran does not have a diagnosis of arthritis, nor 
has he presented any medical evidence of a connection between 
any current complaints and a disease or injury in service.  
His claim of entitlement to service connection is not 
plausible.  

4.  The veteran has not shown a decrease in hearing acuity 
during his military service, nor does he have a current 
hearing loss in terms of VA regulations.  

5.  From the initial grant of service connection, the 
veteran's right knee disorder has been manifested by symptoms 
of pain on range of motion testing, no limitation of flexion 
or extension, and no subluxation or instability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthritis.  
38 U.S.C.A. § 5107(a) (West 1991).  

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The schedular criteria for a disability rating in excess 
of 20 percent for right knee chondromalacia have not been met 
at any time since the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination in July 1993 reveals 
audiometric findings as follows in pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
20
5
0
0
0

Service medical audiometric evaluation in October 1995 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
0
0
0

The examiner noted that the veteran had been routinely 
exposed to hazardous noise and had been issued personal 
hearing protection devices, to include noise mufflers and 
earplugs, for double protection use.  

In January 1996, the veteran was seen in an emergency room 
with complaints of headache and a burning sensation in his 
chest and throat.  He stated that he had been painting with 
latex paint, when he became dizzy and noticed irritation in 
his chest and throat.  The impression was paint exposure.  

In March 1996, he was seen at an aid station, stating that 
his right knee had given out on him three times.  He related 
this problem to a history of falling and hitting his right 
knee on a rock during basic training in March or April 1995.  
He had had no problem until three days before this 
examination.  Examination showed no discoloration, no 
effusion, and no swelling.  There was subjective tenderness 
around the whole anterior knee, especially around the 
patella; there was objective evidence of decreased range of 
motion secondary to pain.  The assessment was probable right 
knee sprain; rule out tendinitis.  An x-ray of the right knee 
was normal, with no indication of joint effusion or 
significant arthritic change.  A consultation from the 
physical therapy service noted a diagnosis of right medial 
plica syndrome with generalized tendinitis/patellofemoral 
pain syndrome.  In April 1996, the veteran began undergoing 
physical therapy treatment.  

During an emergency room visit in mid June 1996, he again 
complained of right knee pain and giving way.  Examination of 
the right knee disclosed no discoloration or no effusion, 
although there was tenderness medial and lateral to the 
patella.  There was full range of motion with pain and tests 
were negative.  The assessment was chronic right knee pain.  
A physical therapy report later that month noted that the 
veteran had had a history of knee pain since basic training, 
but the pain had disappeared until three months ago.  He now 
complained of the knee still giving way without activity.  
The assessment was right medial hamstring/patellar 
tendinitis, with patellofemoral pain syndrome.  

A report of a military orthopedic examination in August 1996 
mentioned a history of right knee pain for four months, 
physical therapy without relief, and a current use of 
crutches to walk.  There was a question of reflex sympathetic 
dystrophy.  Another orthopedic examination report later that 
month recorded continued complaints of hyperesthetic pain and 
difficulty with range of motion.  Although the veteran had 
been diligent in attending physical therapy, he had had 
minimal improvement.  Physical examination found the right 
knee mildly erythematous.  There was edema with crepitus on 
palpation of the joint line.  The patellar tendon  range of 
motion was 0-90 degrees, with pain at the extremes.  There 
was a generalized tenderness.  Due to the increasing pain, 
which had become progressively worse over the past four 
months despite adequate physical therapy and activity 
modification, an epidural block was done for alleviation of 
symptoms.  

The orthopedic clinic in October 1996 disclosed a report of 
continual irritation in the veteran's right knee with warmth.  
Physical examination found an erythematous right knee and 
positive crepitus, but no varus/valgus instability and no 
locking.  The assessment at this time was probable intra-
articular pathology with reflex sympathetic dystrophy.  

An arthroscopy was performed later in October 1996 because of 
a preoperative diagnosis of probable medial miniscule tear.  
The veteran had been followed in the Orthopedic Clinic for 
several months for continued and repeated swelling, erythema, 
and hypersensitivity of his right knee -- symptoms which had 
been unresponsive to non-steroid anti-inflammatory drugs, 
physical therapy, and activity modifications.  Originally 
thought to have mild case of reflex dystrophy, he was given 
an epidural sympathectomy, to which he did respond for 
several weeks.  When the symptoms returned, however, it was 
suspected that he had intra-articular problems.  During 
arthroscopy, the veteran was found to have approximately a 
quarter-size osteochondral flap in the medial femoral 
condyle, which was removed during the operation.  

After his right knee arthroscopy, a follow-up visit in 
November 1996 showed complaints of continued pain with 
activity.  On physical examination, the knee was mildly 
erythematous, and there was 2+ effusion.  The knee was 
hypersensitive, and range of motion was 0 degrees extension 
and 90 degrees flexion.  The assessment was continued pain 
despite adequate care.

Also in November 1996, the veteran reported twice in 
succession to an Aid Station with symptoms of nausea, 
vomiting, headache, diarrhea, and sore throat.  Physical 
examination found that pain was increased with palpation in 
the maxillary sinus areas.  The final assessment was 
sinusitis.  

A permanent physical profile was issued in November 1996 for 
chondromalacia with reflex sympathetic dystrophy-like 
symptoms.  

A brief notation in December 1996 indicated that, since a 
medical board report had been dictated, a medical board 
appointment had been canceled.  Reports of x-rays had been 
normal.  The Medical Evaluation Board report was to be sent 
to the Physical Evaluation Board.  

A Medical Evaluation Board examination in December 1996 
stated merely that the veteran was currently being seen by 
orthopedics, and noted medical board for right knee pain.  On 
the Report of Medical History, the examiner noted that the 
veteran was being medically boarded for right knee pain, no 
diagnosis.  The veteran, for his part, denied frequent or 
severe headache, hearing loss, sinusitis, or arthritis, 
rheumatism, or bursitis.  

The Medical Evaluation Board report also noted an audiometric 
evaluation in pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
5
0
0
5

A clinical note in December 1996 revealed an episode of 
nausea, vomiting and sore throat, with additional complaints 
of low back pain and productive cough with clear sputum.  He 
had no congestion, but did have postnasal drip.  There was no 
diagnosis.   

June 1997 letters from persons associated with two of the 
veteran's previous employers, an auto sales company and a 
construction company, stated that they could no longer employ 
the veteran because the condition of his knees prevented him 
from performing adequately on the job.  The proprietor of the 
construction company added that, because the construction 
trade required a lot of physical movement such as bending and 
climbing and the veteran's injuries were preexisting, 
workers' compensation insurance would not cover him if he 
were to be injured while on the job.  

A June 1997 VA x-ray of the veteran's right knee was 
negative.  

In October 1997, the veteran was afforded a VA disability 
evaluation examination.  He reported a medical history of 
constant pain and mild weakness of the right knee, with the 
pain becoming worse after October 1996.  He had no flare ups, 
but just constant pain, made worse by cold weather.  He did 
not use crutches, a brace, a cane, or corrective shoes.  He 
was able to work a normal daily activity.  Passive range of 
motion testing revealed flexion to 120 degrees and extension 
to 0 degrees.  Active range of motion testing revealed 
flexion to 140 degrees and extension to 0 degrees.  (The 
examiner stated that normal range of motion was flexion of 
140 degrees and extension of 0 degrees.)  The veteran 
complained of mild pain on all testing.  His right knee 
showed no redness or swelling.  His gait was normal, both 
with standing and walking.  There was no ankylosis, no 
abnormal leg length, no sign of inflammatory arthritis, no 
swelling, and no erythema.  Range of motion of the right knee 
was normal.  Anterior and posterior cruciate ligaments were 
stable, and x-rays disclosed no pathology.  The diagnosis was 
chondromalacia of the right knee by history; status post 
arthroscopic surgery for meniscus injury of right knee, with 
no loss of motion or function at this time.  

II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

1.  Sinusitis

Considering first the claim for service connection for 
sinusitis, service records show only one assessment of 
maxillary sinusitis during nearly two years of military 
service.  In November 1996, he had upper respiratory 
symptomatology, with a secondary sinus infection.  In 
December 1996, he had similar symptoms, for which no 
diagnosis was given, but he was noted to have postnasal drip.  
The Medical Evaluation Board examination found his nose, 
sinuses, mouth, and throat normal.  Moreover, the veteran on 
his Report of Medical History denied having sinusitis.  

To be granted service connection for sinusitis, the disease 
must have become chronic.  Although the Board does not 
dispute the fact that the veteran did have one episode of 
what was diagnosed as sinusitis, an isolated finding of one 
incident of a disorder during service does not establish 
chronicity.  A showing of chronic disease in service requires 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  In 
addition, whether a disease is chronic requires competent 
medical diagnosis, and lay persons, such as the veteran, are 
not competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The veteran likewise has 
presented no competent medical evidence that he has a current 
chronic sinusitis disability.  In Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."  Accordingly, the claim for 
service connection for chronic sinusitis must be denied.  

2.  Headaches

As to the claim for service connection for headaches, aside 
from the sinus headache in November 1996, service records 
show only one other episode of headache.  In January 1996, 
the veteran was seen for headache symptoms related to 
exposure to paint fumes.  Such condition was transitory, 
apparently resolving without incident when he removed himself 
from the area of the fumes.  The evidence does not indicate 
that the symptoms became chronic.  Furthermore, there is no 
evidence that the veteran has a current disability manifested 
by headaches.  Accordingly, this claim also is not well 
grounded and must be denied.  

3.  Arthritis

As to arthritis, the Board has thoroughly reviewed all of the 
veteran's service medical records, but is unable to find any 
evidence of arthritis, including arthritis of the right knee.  
Reports of x-rays of the right knee were normal.  The Medical 
Evaluation Board examination did not report the presence of 
arthritis, nor did the veteran on his Report of Medical 
History.  Without evidence of a current disability, evidence 
of a chronic disability in service, or medical evidence of a 
nexus or link between any claimed in-service disease or 
injury and any present disorder, there is no basis for 
granting service connection.  The claim is not well grounded 
and must be denied.  

4.  Hearing Loss Disability

As to a hearing loss disorder, before service connection may 
be granted for a hearing loss, that loss must be of a 
particular level of severity.  For the purposes of applying 
the laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

A review of the veteran's audiometric examinations in service 
does not show any examination results even approaching the 
regulatory auditory thresholds considered by VA to be a 
disability.  Although the results of the tests show a high 
degree of consistency, the veteran's hearing acuity at the 
500 Hertz level upon separation from service is better than 
it was when tested on entrance into service.  Therefore, 
despite the fact that the veteran may have been exposed to 
hazardous noise in service, he has provided no evidence of a 
decrease in hearing acuity occurring during military service.  
Moreover, based on the regulation above, he does not have any 
current hearing loss.  A valid claim cannot be established 
without proof of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Since none of the above claims are well grounded, VA has no 
duty to assist in the development of this case.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  


B.  Evaluation of Right Knee Chondromalacia

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected low 
back disability within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has been accorded a VA examination, and there is no 
indication that additional relevant treatment records exist 
that should be associated with the claims file, and the duty 
to assist has been complied with.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The veteran is currently evaluated for right knee 
chondromalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
referable generally, to recurrent subluxation or lateral 
instability, but also applicable to impairment not otherwise 
specified in the rating codes.  If the disorder is severe, a 
30 percent evaluation is warranted; if moderate, a 20 percent 
evaluation is warranted, and if slight, a 10 percent 
evaluation is warranted.  Under 38 C.F.R. § 4.31, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 

In reviewing the entirety of the veteran's record, the Board 
finds no basis for awarding a higher evaluation than the 
currently-assigned 20 percent at any time since the original 
grant of service connection.  Symptoms in service dating from 
March 1996 generally consisted of tenderness, pain, and 
giving way.  Following arthroscopy of the right knee in 
October 1996, the veteran continued to complain of right knee 
pain, but without further mention of the knee giving way.  
Following discharge on February 25, 1997, his knee condition 
apparently caused him difficulty in performing employment 
requiring physical agility.  

An evaluation under Diagnostic Code 5257 requires evidence of 
recurrent subluxation or lateral instability.  Neither of 
these disabilities has been shown on recent examination.  In 
fact, neither has been shown since his surgery in service.  

Diagnostic Code 5257 is not predicated on loss of range of 
motion, so 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Nevertheless, the 
Board has considered the effects of a functional loss due to 
pain and of possible excess fatigability in making its 
decision.  

In so doing, the Board has considered whether an evaluation 
under Diagnostic Codes 5260 or 5261, relative to limitation 
of flexion or of extension, would be appropriate.  If flexion 
is limited to 15 degrees, a 30 percent evaluation is 
warranted; with flexion limited to 30 degrees, a 20 percent 
evaluation; and with flexion limited to 45 degrees, a 10 
percent evaluation.  Flexion limited to 60 degrees is 
noncompensable.  In service, following his surgery, the 
veteran's flexion was limited only to 90 degrees, which would 
warrant a noncompensable evaluation.  On current examination, 
his flexion is not limited at all.  Accordingly, no higher 
evaluation than the assigned 20 percent would be available 
through application of Diagnostic Code 5260, even accounting 
for possible increased limitation on use or during flare-ups.

Diagnostic Code 5261, relative to limitation of extension of 
the leg, provides that a 50 percent evaluation is warranted 
if extension is limited to 45 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 
20 percent evaluation if extension is limited to 15 degrees, 
and a 10 percent evaluation if extension is limited to 10 
degrees.  If extension is limited to 5 degrees or less, the 
rating is noncompensable.  The veteran has never had 
limitation of extension, so a rating under this code would 
not be appropriate.

On VA examination on October 18, 1997, the evidence failed to 
show any significant disability in relation to the veteran's 
right knee.  The veteran reported no interference with his 
usual work in a machine area.  Aside from mild pain on range 
of motion testing, no signs or symptoms of disability were 
found.  Active range of motion was totally normal, and there 
were no signs of abnormality noted on thorough examination.  
In particular, the anterior and posterior cruciate ligaments 
were stable, and there was no x-ray evidence of arthritis or 
any other abnormality.  Chondromalacia was noted only by 
history, with no loss of motion or function at the time of 
this examination.  

With respect to the veteran's disability from February 26, 
1997, the day following service, until his October 18, 1997, 
VA examination, the only evidence of the severity of the 
appellant's right knee disorder are the service medical 
records showing continued pain after the surgery, but no 
instability, and limitation of flexion (to 90 degrees) that 
would not support a compensable evaluation under the criteria 
for evaluating limitation of flexion.  From the examination 
on October 18, 1997, however, there is no evidence of 
disability other than mild pain on range of motion studies.  
Considering that additional functional limitation may result 
with use, there is no indication that the additional 
functional limitation would warrant more than the currently-
assigned 20 percent evaluation, if that.  

An evaluation under Diagnostic Code 5003 would require x-ray 
evidence of arthritis, which the veteran does not have, and 
would also require reference to the limitation of motion 
codes, as above.  Accordingly, application of this code is 
inappropriate. 

Relative to the above claim, the Board has afforded the 
veteran all possible benefit of doubt under 
38 U.S.C.A. § 5107.  It finds, however, that the evidence 
does not allow a reasonable basis for granting increased 
ratings in this case.


ORDER

Service connection for sinusitis is denied.  

Service connection for headaches is denied.  

Service connection for arthritis is denied.  

Service connection for a hearing loss is denied.  

An evaluation in excess of 20 percent for a right knee 
disability is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

